IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 9, 2009
                                     No. 08-50570
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

PEDRO DEHOYOS-MARTINEZ,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              No. 5:06-CR-210-ALL




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Pedro Dehoyos-Martinez, federal prisoner # 67282-180, appeals the denials
of his motion for mandamus relief, filed pursuant to 28 U.S.C. § 1361, and his

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50570

motion for reconsideration of the denial of that motion. He has filed a motion to
proceed in forma pauperis (“IFP”) on appeal, which we construe as challenging
the district court’s certification that his appeal is not taken in good faith pur-
suant to Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997).
      Dehoyos-Martinez argued that he is a United States citizen, derived
through his mother, and that his conviction of illegal reentry must therefore be
vacated. He asked the district court to take judicial notice of his citizenship and
to compel the United States Attorney and the magistrate judge to set aside his
conviction.
      Dehoyos-Martinez has failed to meet the three requirements for obtaining
mandamus relief. See United States v. Williams, 400 F.3d 277, 280-81 (5th Cir.
2005). He has not obtained a certificate of citizenship from the Department of
Homeland Security. See 8 U.S.C. § 1452(a) (West 2009); 8 C.F.R. § 341.1 (2009).
Because the United States Attorney has informed him that the United States At-
torney’s office would petition to set aside his conviction if he were to obtain that
certificate of citizenship, Dehoyos-Martinez has other available means of relief.
Moreover, without a certificate of citizenship, he has not shown that he has a
clear and indisputable right to mandamus relief under these circumstances.
      The certification that the appeal is not taken in good faith is upheld, the
motion for IFP on appeal is denied, and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5 TH C IR. R. 42.2.




                                         2